

116 HR 2954 IH: National Guard and Reserves Retirement Pay Parity Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2954IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Palazzo (for himself and Mr. Ryan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that an order to serve on active duty under
			 section 12304b of that title is treated the same as other orders to serve
			 on active duty for determining the eligibility of members of the uniformed
			 services for early retirement pay.
	
 1.Short titleThis Act may be cited as the National Guard and Reserves Retirement Pay Parity Act. 2.Consideration of certain service on active duty to reduce age for eligibility for retired pay for non-regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title or a provision of law referred to in section 101(a)(13)(B).
		